DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The references listed on the information disclosure statement filed 1/28/2019 have been considered by the Examiner.

Double Patenting
A nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/259,368.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of presently presented claims 1-18 are anticipated by the limitations of copending claims 1-20.
It is well settled that the omission of an element/limitation and its function is an obvious expedient if the remaining elements perform the same function as before.  In re 

Claim Objections
Claims 6-8 objected to because of the following informalities:
Claim 6 recites the limitation ”wherein when [the] pinch is detected, the processing circuitry is configured to activate at least one of the warning buzzer and the hazard lamp.”  There is an antecedent basis issue between this limitation and the claim(s) it depends on which needs to be corrected by the Applicant.  For the purposes of examination, the Examiner will assume that Applicant meant to recite “wherein when a pinch is detected, the processing circuitry is configured to activate at least one of the warning buzzer and the hazard lamp.”
Claim 7 recites the limitation ”wherein when [the] pinch force is detected in the occupant step, the processing circuitry is configured to control operation to move the occupant step in reverse.”  There is an antecedent basis issue between this limitation and the claim(s) it depends on which needs to be corrected by the Applicant.  For the purposes of examination, the Examiner will assume that Applicant meant to recite “wherein when a pinch force is detected in the occupant step, the processing circuitry is configured to control operation to move the occupant step in reverse.”
Claim 8 recites the limitation “wherein [the] pinch force is detected when the motor for the occupant step receives a force in the opposite direction of operation movement that causes a decrease in motor speed or an increase in load that is greater a pinch force is detected when the motor for the occupant step receives a force in the opposite direction of operation movement that causes a decrease in motor speed or an increase in load that is greater than a predetermined threshold.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 10 recites the limitations “wherein a kick sensor is mounted to the running board …” and “detect a kick gesture signal …” and “upon detection of a step gesture signal …”.  There are antecedent basis issues between claim 10 and claim 1 with respect to the foregoing limitations which need to be corrected by the Applicant.  The manner in which claim 10 was written renders the claim indefinite since claim 10 recites the foregoing limitations as if they had not been previously recited in claim 1 and it 
Claim 10:  The occupant step apparatus of claim 1, wherein the occupant step is a running board.
Claim 11 recites “the occupant step of claim 1, wherein upon detection of a pinch force in the motor of the running board, stop the operation of the running board and send a signal to reverse operation of the running board” and “maintain the running board in a stopped status.”  The claim does not distinctly claim exactly what is performing the stopping and the maintaining.  
Furthermore, there is an antecedent basis issue because there is no mention of “running board” in claim 1 from which claim 11 depends on.  For the purposes of examination, the Examiner will assume claim 11 depends on claim 10 and should read as follows:
Claim 11:  The occupant step apparatus of claim 10, wherein upon detection of a pinch force in the motor of the running board, the controller having processing circuitry is configured to:
stop the operation of the running board and send a signal to reverse operation of the running board, and 
when a step gesture signal is detected while the signal to reverse operation is being sent, maintain the running board in a stopped status.
Claims 12 and 13 depend from, and incorporate the limitations of, claim 11 and are therefore rejected under 35 USC 112(b) for the reasons given above for claim 11..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1 -5, 9 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pribisic (US 2016/0339844) in view of Dezorzi et al. (US 2016/0083995).
Regarding claim 1, Pribisic teaches a powered occupant step (see Pribisic at [0045] that discloses a step system 20 and is illustratively described in Fig. 1; also see Pribisic at [0048] disclosing that the actuator 40 of the step system, as illustratively described in Fig. 1A, includes an electric motor 43 which operates in response to an electrical voltage applied to the electric motor 43); a kick sensor mounted to the occupant step (see Pribisic at [0049] disclosing a sensor subassembly 42 attached to an inner surface of the lower portion 34 of the end cap 26 as illustratively described in Fig. 4, and further disclosing that the sensor subassembly 42 may alternatively be disposed underneath the step 24); and a controller having a processing circuitry configured to: (see Pribisic at [0054] which discloses a controller 54 including a processor 58); control operation of the powered occupant step to move the occupant step (see Pribisic at [0053] which discloses that the controller 54 is configured in electrical communication with the actuator 40 for commanding and controlling the actuator 40 to move the step 24 between the retracted, stowed position and the extended, deployed position in response to the signal from the sensor subassembly 42); and upon detection of a step gesture signal from the kick sensor, [halt operation] of the occupant step (as previously stated, Pribisic at [0050] and [0054] discloses use of the sensor subassembly to detect the presence of an object in proximity to the step using a sensing electrode 44 and a reference electrode 46 and also by way of using a ratio of capacitances between the two electrodes).
detecting a kick gesture signal from the kick sensor, and upon detection of a step gesture signal [from the kick sensor,] halt operation [of the occupant step].
 In a related art, Dezorzi, discloses that detecting a kick gesture signal from the kick sensor, and upon detection of a step gesture signal, halt operation of a device in a vehicle (see Dezorzi, at [0002], which discloses that the invention relates to the field of hands-free operation of devices and Dezorzi, at [0096], in conjunction with Fig. 13 which discloses sensors used to detect an “Up” foot gesture and a “Stop” foot gesture.   Examiner maps the “Up” foot gesture to the recited kick gesture and the “Stop” foot gesture to the recited step gesture).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pribisic to include a kick gesture and a step gesture to control the operation of a device such that operation of a device in a vehicle is stopped or halted upon detection of a step gesture signal, as taught by Dezorzi.  
One would have been motivated to make such a modification because Dezorzi provides for improved methods of operating panels and other devices in vehicles, as suggested by Dezorzi at [0005].  
Regarding claim 2, the modified Pribisic teaches the occupant step apparatus of claim 1, wherein the processing circuitry is further configured to: upon detection of a step gesture signal from the kick sensor while the occupant step is being operated, stop the operation of the occupant step or send a signal to reverse operation of the occupant step (Examiner notes that the preceding limitation is claimed in the alternative.  As was previously discussed, see Dezorzi at [0096] in conjunction with Fig. 13 which discloses sensors used to detect a “Stop” foot gesture associated with a stop or halt operation; note that Examiner maps the “Stop” foot gesture to the recited step gesture).
Regarding claim 3, the modified Pribisic teaches the occupant step apparatus of claim 2, wherein after the step gesture signal is detected and the occupant step is in stopped status, the processing circuitry is further configured to control operation of the occupant step to move in reverse (see Pribisic at Fig. 2 which illustratively discloses the occupant step; see Dezorzi at [0096] in conjunction with Fig. 13 which discloses sensors used to detect a “Stop” foot gesture associated with a stop or halt operation; note that Examiner maps the “Stop” foot gesture to the recited step gesture; Examiner notes that when the occupant step is halted, it is in a configuration to a) remain in the halted position, b) move up or c) move down thereafter.  Further, see Dezorzi at [0093] which discloses that the user may make an upward foot motion or gesture 1002 to generate a command to move the liftgate 12 up.  Examiner maps the “Up” movement capability disclosed in Dezorzi to the operation of the occupant step to move in reverse.)
Regarding claim 4, the modified Pribisic teaches the occupant step apparatus of claim 1, wherein upon detection of a step off gesture signal from the kick sensor, the processing circuitry is configured to resume operation to move the occupant step.  (see Dezorzi at [0096] which discloses a “Down” foot gesture corresponding to a down movement.  Examiner maps the “Down” foot gesture to the recited “step off gesture”.  Examiner notes that operation is resumed when the occupant step is moved in the corresponding downward direction.)
Regarding claim 5, the modified Pribisic teaches the occupant step apparatus of claim 1, wherein the kick sensor is a capacitive sensor that detects an approaching object by a change in capacitance to a predetermined capacitance threshold (see Pribisic at [0052] which discloses that as an object nears the sensor subassembly 42 and enters the electrostatic field produced by the sensing electrode 44 and the reference electrode 46, a change in the capacitance occurs in the oscillator circuit 50. As a result, the oscillator circuit 50 begins to oscillate and the trigger circuit 52 alters the signal output from the sensor subassembly 42 in response to a predetermined amplitude of oscillation from the oscillator circuit 50. As the object moves away from the sensing electrode 44 and the reference electrode 46 and away from the electrostatic field, the amplitude of the oscillation in the oscillator circuit 50 decreases and the trigger circuit 52 can change the output signal of the of the sensor subassembly 42, indicating that the object is no longer in proximity of the sensor and reference electrodes 44, 46.  Examiner notes that the predetermined amplitude of oscillation maps to a predetermined capacitance threshold).
Regarding claim 9, the modified Pribisic teaches the occupant step apparatus of claim 1, wherein the controller is configured to set a setting that prevents the occupant step motor from operating (see Pribisic at [0056] which discloses a sleep state and a power state.  The controller remains in a sleep state while in motion and to a 
Regarding claims 14-17, the claims are directed towards methods that would be performed by the apparatus as claimed in claims 1-4.  The cited portions of Pribisic and Dezorzi used in the rejections of claims 1-4 teach the operation of the apparatus to perform the methods of claims 14-17 and, therefore, claims 14-17 are rejected under the same rationales used in the rejections of claims 1-4.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pribisic (US 2016/0339844) in view of Dezorzi et al. (US 2016/0083995) and further in view of Pohl et al. (US 2019/0078371) and Salter et al. (US 10,336,260).
Regarding claim 6, the modified Pribisic teaches the occupant step apparatus of claim 2, (see Pribisic, at Figs. 1, 1A, and 2) but does not expressly teach further comprising at least one of a warning buzzer and a hazard lamp, wherein when a pinch is detected, the processing circuitry is configured to activate at least one of the warning buzzer and the hazard lamp.
In a related art, Pohl discloses a pinch protection mechanism for detecting a pinch (see Pohl at [0004] which discloses a pinch protection mechanism which detects a pinching incident).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pribisic to include a pinch protection mechanism for detecting a pinch, as taught by Pohl.  

In a related art, Salter discloses at least one of a warning buzzer and a hazard lamp of which the processing circuitry is configured to activate (see Salter, at col. 5 lines 46 - 50, which discloses an Audio Visual (AV) module 66 for providing alerts to a driver of a vehicle; also see Salter, at col. 6 lines 38-40, which discloses that the alert could be an audible alarm that sounds within the passenger cabin.  Examiner maps the audible alarm to the warning buzzer.  As was previously shown by the Examiner, Pribisic, at [0054], discloses a controller 54 including a processor 58.  Examiner mapped the processor and controller to the processing circuitry.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pribisic to include at least one of a warning buzzer and a hazard lamp, as taught by Salter.  
One would have been motivated to make such a modification to provide an audible or visual alert to a driver of a vehicle, as suggested by Salter at, at col. 5 lines 46 - 50.

Claims 7, 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pribisic (US 2016/0339844) in view of Dezorzi et al. (US 2016/0083995) and further in view of Pohl et al. (US 2019/0078371).
Regarding claim 7, the modified Pribisic teaches the occupant step apparatus of claim 2, (see Pribisic, at Figs. 1, 1A, and 2) but does not expressly teach wherein when 
In a related art, Pohl teaches wherein when a pinch force is detected [in the occupant step], the processing circuitry is configured to control operation to move the [occupant step] in reverse (see Pohl at [0004] which discloses a pinch protection mechanism which detects a pinching incident.  Further, see Dezorzi at [0093] and at [0096] which discloses that the user may make an upward foot motion or gesture 1002 to generate a command to move the liftgate 12 up.  Examiner maps the “Up” movement capability disclosed in Dezorzi to movement of the occupant step in the reverse direction.  Examiner maps the upward movement capability disclosed in Dezorzi to the limitation “is further configured to control operation of the occupant step to move in reverse.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pribisic to include a pinch protection mechanism for detecting a pinch, as taught by Pohl.  
One would have been motivated to make such a modification to prevent injuries and damage caused by pinching incidents, as suggested by Pohl at [0004].  
Regarding Claim 8, the modified Pribisic teaches the occupant step apparatus of claim 2, (see Pribisic, at Figs. 1, 1A, and 2) but does not expressly disclose wherein the pinch force is detected when the motor for the occupant step receives a force in the opposite direction of operation movement that causes a decrease in motor speed or an increase in load that is greater than a predetermined threshold.
a pinch force is detected when the motor receives a force in the opposite direction of operation movement that causes a decrease in motor speed or an increase in load that is greater than a predetermined threshold (see Pohl, at [0005], which discloses pinch detection mechanisms which include protection mechanisms that indirectly monitor the closing movement such as the speed or torque of an electrical driving motor  and detects a pinching incident that has occurred based on abnormal behavior in the closing movement such as an unexpected decline in motor speed, and directly detect an obstacle in the displacement path of the closing vehicle door by use of suitable sensors.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pribisic to include detection of a pinch force when the motor receives a force in the opposite direction of operation movement that causes a decrease in motor speed or an increase in load that is greater than a predetermined threshold, as taught by Pohl.  
One would have been motivated to make such a modification prevent injuries and damage caused by pinching incidents, as suggested by Pohl at [0004].  
Regarding claim 18, the claim is directed towards a method that would be performed by the apparatus as claimed in claim 7.  The cited portions of Pribisic, Dezorzi and Pohl used in the rejection of claim 7 teach the operation of the apparatus to perform the method of claim 18 and, therefore, claim 18 is rejected under the same rationale used in the rejection of claim 7.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Pribisic (US 2016/0339844) in view of Dezorzi et al. (US 2016/0083995) and further in view of Salter et al. (US 10,336,260).
Regarding claim 10, the modified Pribisic teaches the occupant step of claim 1, (see Pribisic, at Figs. 1, 1A, and 2) but does not expressly disclose wherein the occupant step is a running board.
In a related art, Salter discloses wherein the occupant step is a running board (see Salter, at col. 3 lines 20-21, disclosing a running board 14 which is illustratively depicted in each of Figures 1-5).
One would have been motivated to make such a modification to provide a running board that moves to different deployed positions relative to a vehicle based on a location of a structure outside of the vehicle, as suggested by Salter at col. 1 lines 5-8.  

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pribisic (US 2016/0339844) in view of Dezorzi et al. (US 2016/0083995) in view of Salter et al. (US 10,336,260) and further in view of Pohl (US 2019/0078371).
Regarding claim 11, the modified Pribisic teaches the occupant step apparatus of claim 10, (see Pribisic, at Figs. 1, 1A, and 2) [wherein upon detection of a pinch force in the motor] of the running board (see Salter at element 14 as depicted in each of Figures 1-5), the controller having processing circuitry is configured to: stop the operation of the running board and send a signal to reverse operation of the running board, (see Pohl, at [0029] which discloses that the control system is further designed to stop or reverse a closing movement; Examiner notes that to reverse when a step gesture signal is detected while the signal to reverse operation is being sent, maintain the running board in a stopped status (see Dezorzi, at [0096], in conjunction with Fig. 13 which discloses sensors used to detect an “Up” foot gesture and a “Stop” foot gesture.   Examiner mapped the “Stop” foot gesture to the recited step gesture.  See Dezorzi, at [0093] which discloses that the controller 26 operates the drive mechanism 20 to perform the reverse operation)
In a related art, Pohl teaches detection of a pinch force in a motor (see Pohl at [0004] which discloses a pinch protection mechanism which detects a pinching incident).
Regarding claim 12, the modified Pribisic teaches wherein after the step gesture signal is detected and the running board is in stopped status, operate the running board to move in reverse (see Salter at element 14 as depicted in each of Figures 1-5; see Dezorzi, at [0096], in conjunction with Fig. 13 which discloses sensors used to detect an “Up” foot gesture and a “Stop” foot gesture.  Examiner maps the “Stop” foot gesture to the recited step gesture.  Further, see Dezorzi at [0093] which discloses that the user may make an upward foot motion or gesture 1002 to generate a command to move the liftgate 12 up.  Examiner maps the upward movement capability disclosed in Dezorzi to the limitation “is further configured to control operation of the occupant step to move in reverse.)
Regarding claim 13, the modified Pribisic teaches wherein upon detection of a step off gesture signal from the kick sensor, the processing circuitry resumes operation to move the occupant step (see Dezorzi at [0096] which discloses a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  If supervisor Peter Nolan cannot be reached, please call Thomas Black at 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661